                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



UNITED STATES OF AMERICA,
                                                  CR-01-99-GF-BMM
                Plaintiff,
      vs.

SHAWN RODRIGUEZ,                                         ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 20, 2020. (Doc. 85.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on February 19, 2020. (Doc.

84.) The United States accused Rodriguez of violating his conditions of supervised
release 1) by using a controlled substance; 2) by failing to report for substance

abuse treatment; and 3) by using amphetamines and methamphetamine. (Doc. 70

at 1-2.)

       At the revocation hearing, Rogriguez admitted that he had violated the

conditions of his supervised release 1) by using a controlled substance; 2) by

failing to report for substance abuse treatment; and 3) by using amphetamines and

methamphetamine. (84.) Judge Johnston found that Rodriguez’s violations warrant

revocation, and recommended that Rodriguez should receive a custodial sentence

of time served, with 32 months of supervised release to follow. Judge Johnston

also found that Rodriguez should be subject to the supervised release conditions

imposed previously and the following two new conditions:

                    1.    Rodriguez must take all of the mental health
                          medications prescribed by his treating
                          physicians; and

                    2.    Rodriguez must submit his person,
                          residence, vehicles, and papers to a search,
                          with or without a warrant by any probation
                          officer based on reasonable suspicion of
                          contraband or evidence in violation of a
                          condition of release. Failure to submit to
                          search may be grounds for revocation.
                          Rodriguez must warn any other occupants
                          that the premises may be subject to searches
                          pursuant to this condition. Rodriguez must
                          allow seizure of suspected contraband for
                          further examination. Doc. 85 at 4.)
       Rodriguez waived his right to allocute before the undersigned and the 14

day right to appeal. (Doc. 84.)

      The violations prove serious and warrant revocation of Rodriguez’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 85) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Shawn Rodriguez be

incarcerated for a sentence of time served, with 32 months of supervised release to

follow. Rodriguez should be subject to the supervised release conditions imposed

previously and the following two new conditions.

      1.     Rodriguez must take all of the mental health medications prescribed

             by his treating physicians; and

      2.     Rodriguez must submit his person, residence, vehicles, and papers to a

             search, with or without a warrant by any probation officer based on

             reasonable suspicion of contraband or evidence in violation of a

             condition of release. Failure to submit to search may be grounds for

             revocation. Rodriguez must warn any other occupants that the

             premises may be subject to searches pursuant to this condition.
     Rodriguez must allow seizure of suspected contraband for further

examination.

DATED this 24th day of February, 2020.
